Mr. Justice Lawrence delivered the opinion of the Court: There can be no doubt of the correctness of the verdict and judgment in this case. Lewis tendered the money to Hinckley for the purpose of procuring a deed of warranty, for which the contract called. Hinckley at once pocketed the money, at the same time handing to Lewis a deed. The latter, on examining it, found it was only a quitclaim deed, without a revenue stamp, and with no name inserted as grantee. He demanded back his money, which Hinckley refused to give to him, and Lewis then left the office, leaving the deed on the table. This transaction on the part of Hinckley was an unmitigated fraud, and a right of action at once accrued to Lewis to recover back the money. It is objected that the judgment, even after the entry of the remifMtur was for too large a sum. The evidence, however, fully sustains the verdict, less the remittitur. The judgment is affirmed. Judgment affirmed.